Citation Nr: 0303281	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a functional heart 
murmur.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for organic heart 
disease manifested by hyperlipidemia (elevated cholesterol).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1990 
to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have a heart murmur disability due 
to disease or injury.  

3.  The veteran does not have hypertension.  

4.  The veteran does not have organic heart disease 
manifested by hyperlipidemia (elevated cholesterol).  


CONCLUSIONS OF LAW

1.  A heart murmur disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

3.  Organic heart disease manifested by hyperlipidemia 
(elevated cholesterol) was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as letters dated in April 
2001 and December 2002, notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Of particular significance in this case is the need for 
competent evidence from a medical professional which 
diagnoses a current disability.  38 C.F.R. § 3.159(a) (2002); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Note 1, 
following Code 7101 (2002).   

Service Medical Records  On entrance examination in February 
1990, the veteran's heart and vascular system were normal.  
Blood pressure was 104/64.  

On periodic examination in September 1990, a physician 
reported that the veteran's heart and vascular system were 
normal.  Blood pressure was 120/74.  An electrocardiogram was 
done in September 1990.  The results were interpreted as 
showing marked sinus arrhythmia and being otherwise normal.  
Lipid screening showed an elevated cholesterol of 204 
compared to a normal range of 141 to 200.  Triglycerides were 
97 in a normal range of 30 to 135.  HDL Cholesterol was 39 in 
a normal range of 35 to 70.  An accompanying paper notified 
the veteran that he was at risk of developing coronary heart 
disease and recommended that he restrict intake of food high 
in cholesterol.  Blood pressure was 120/74.  The examination 
report noted increased cholesterol.  

Blood pressure was 148/82 in July 1991, 138/70 and 138/72 in 
September 1991, 144/92 and 117/68 in December 1991, 140/80 
and 136/90 in January 1992, and 130/78 and 144/78 in February 
1992.  

An electrocardiogram was done in February 1992.  The results 
were interpreted as normal.  Blood pressure was 128/82.  

Blood pressure was 128/79 and 134/76 in May 1992, 128/68 and 
136/80 in June 1992, and 136/62 in December 1992.  

Blood pressure was 140/76 in February 1993, 140/74 in March 
1993, 134/84 in April 1993, 137/75 and 144/74 in May 1993, 
131/62 in October 1993 and 137/68, 134/76 and 126/72 in 
November 1993.  

In January 1994, blood pressure was 136/74.  In February 
1994, blood pressure was 110/78 and the assessment was that 
it was within normal limits.  Cholesterol of 175 was also 
found to be within normal limits.  

In September 1994, the veteran was seen for left sided chest 
pain.  Three blood pressure readings were within normal 
limits.  His heart had a regular rate and rhythm.  There was 
a II/VI systolic murmur at the aortic area without radiation.  
There were premature beats and compensatory pauses.  Pulses 
were symmetric and normal.  The impression was atypical chest 
pain secondary to musculoskeletal aches from coughing, and a 
flow murmur.  Electrocardiogram results were interpreted as 
showing marked sinus arrhythmia and being otherwise normal.  
The veteran was referred for an echocardiogram with a 
provisional diagnosis of a benign aortic flow murmur.  An 
echocardiogram was normal.  A latter note shows that the 
assessment was atypical chest pain - resolved and systolic 
flow murmur.  

In February 1995, the veteran was noted to have a history of 
heart murmur.  An echocardiogram was normal.  The assessment 
was a functional murmur.  

On examination in October 1995, there was a II/VI flow 
murmur.  The vascular system was normal.  The 
electrocardiogram was normal.  Blood pressure was 118/85.  
Lipid screening showed an elevated cholesterol of 215 
compared to a normal range of 131 to 200.  Triglycerides were 
121.93 in a normal range of 40 to 210.  HDL-RSN was 36.8 a 
normal range of 30 to 80.  LDL was elevated at 154 compared 
to a normal range of 0 to 129.  CH/HDL was elevated at 5.9 
compared to a normal range of 0 to 4.5.  The summary of 
defects and diagnoses listed increased cholesterol and 
increased LDL and no other cardiovascular diagnoses.  A 
summary of care show hypercholesteremia in 1995.  

A consultation sheet, dated in January 1996, shows that the 
veteran had been diagnosed with elevated cholesterol.  A low 
cholesterol diet and exercise were recommended.  

Blood pressure was 144/80 in February 1997 and 146/72 in May 
1997.  

In December 1997, blood pressure was 139/82.  Also in 
December 1997, it was noted that the veteran had a flow 
murmur, normal echocardiogram, and no documentation of any 
irregular heartbeat, except incidentally noted during an 
emergency room visit in September 1994.  He was cleared for 
ergometry testing and aerobic training.  

In March 1998, the veteran complained of chest pain and 
shortness of breath.  He had a test to investigate his 
murmur.  The results were interpreted by a physician as being 
clinically and electrically normal maximal Bruce protocol 
exercise treadmill test.  

The report of a March 1998 heart evaluation noted the 
diagnosis of a heart murmur 3 to 4 years earlier.  He had a 
normal echocardiogram in 1995.  There was no chest pain or 
shortness of breath.  He rollerbladed and bicycled without 
problems.  The heart had a III/VI systolic murmur, without 
radiation.  Pulses were equal.  The assessment was a heart 
murmur, probably benign - normal echocardiogram.  

Lipid screening in May 1998 showed cholesterol of 191 within 
a normal range of 140 to 200.  Triglycerides were 145 in a 
normal range to 200.  HDL was 26.  LDL was 136.  A desirable 
level was less than 130; borderline high was 130 to 159; and 
high was greater than 160.  CH/HDL ratio was 7.3.  

Blood pressure was 138/72 in May 1998 and 127/72 in June 
1998.  

Post Service Medical Evidence  The report of the February 
1999 VA examination shows that the veteran's history was 
reviewed.  Blood pressure was 110/70.  Pulse was 68 and 
regular.  The heart had a normal sinus rhythm.  No murmurs 
were heard.  Cholesterol was 167 with a desirable range less 
than 200.  The electrocardiogram was borderline with sinus 
arrhythmia.  The pertinent diagnoses were history for 
functional cardiac heart murmur without evidence of organic 
cardiovascular disease; and history for transient elevated 
blood pressure levels without clinical evidence of 
cardiovascular disease or sustained hypertension.  Transient 
chest wall pain was related to gastroesophageal reflux 
disease.  

On the July 2002 VA examination, it was noted that an 
electrocardiogram showed a sinus arrhythmia.  The doctor 
explained that it was essentially a normal rhythm with a 
respiratory component and the heart rate slowly changes.  It 
was also noted that the veteran had an echocardiogram which 
was largely unremarkable, showing no congenital 
abnormalities.  The veteran did have mild tricuspid 
regurgitation, but that was usually a congenital disorder.  
The doctor noted that no other abnormalities were seen.  He 
expressed the opinion that the veteran's chest pain was not 
related to his military duties.  He noted that the veteran's 
gastroesophageal reflux disease was one of the top causes of 
cardiac type pain.  

Examination discloses a pulse of 69.  Blood pressures were 
134/78, 132/78, and 126/80.  The heart had a regular rate and 
rhythm, without third or fourth sounds.  There were no rubs, 
clicks or murmurs.  The heart was not lateralized to the 
lateral aspect of the chest.  There was a good, strong 
carotid upstroke.  He did have a sinus arrhythmia heart rate 
with speed up and slow down with inspiration and expiration.  
Cholesterol was 165.  LDL was 95.  HDL was 27.  Triglycerides 
were 215.  Echocardiogram, in March 2002, reportedly 
disclosed sinus tachycardia rate of 101, and nonspecific T-
wave abnormalities.  The left atrium, right atrium and right 
ventricle were normal.  There was mild mitral valve 
thickening.  The tricuspid valve had trace regurgitation.  
The final diagnosis (on the echocardiogram) was normal left 
ventricular systolic function, normal cardiac chamber size, 
estimated ventricular ejection fraction was 65 percent plus 
or minus 5 percent.  The examination concluded with a 
diagnosis of atypical chest pain, etiology certain; very 
unlikely secondary to primary cardiac manifestations.  The 
echocardiogram was said to rule out any congenital 
abnormalities.  The veteran is very young with essentially no 
risk factors for cardiac disease except for the male sex.  
The doctor specified that there were "No cholesterol 
problems."  He had a treadmill test which he apparently did 
very well on.  The doctor expressed the opinion that the 
chest pains could very well be related to the 
gastroesophageal reflux disease or possibly a component to 
anxiety with his long history of depression.  The physician 
further opined that chest pain was not related to the 
veteran's military service and was not cardiac in origin.  



Analysis  The veteran was thoroughly evaluated for 
cardiovascular pathology during and after service.  In 
addition to numerous examinations, he had extensive testing.  
While some abnormalities were noted, none of the examiners 
found any cardiovascular disease.  The preponderance of the 
evidence, as detailed above, shows the heart murmur to be 
functional in nature and not chronic.  It is not a disability 
resulting from disease or injury for which service connection 
can be granted.  Similarly, there is no diagnosis of 
hypertension from a medical professional.  There are no 
findings which would meet the regulatory requirement for a 
diagnosis of hypertension.  38 C.F.R. § 4.104, Note 1, 
following Code 7101 (2002).  While there were a few 
elevations, the vast majority of blood pressure readings (and 
the most recent) were within normal limits.  The 
preponderance of the evidence establishes that the veteran 
does not have hypertension.  Cholesterol levels are a 
reflection of diet and metabolism.  The medical personnel 
during service treated the veteran's cholesterol as a dietary 
problem and it responded to diet and exercise.  None of the 
medical professionals who have examined he veteran have 
indicated that this is a disability resulting from disease or 
injury for which compensation can be paid.  In conclusion, we 
find that the preponderance of the evidence, as detailed 
above, establishes that the veteran does not have a heart 
murmur disability due to disease or injury, does not have 
hypertension, and does not have an organic heart disease 
manifested by hyperlipidemia (elevated cholesterol).  


ORDER

Service connection for a functional heart murmur is denied.  

Service connection for hypertension is denied.  

Service connection for organic heart disease manifested by 
hyperlipidemia (elevated cholesterol) is denied.  


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


